DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/25/2021 is entered and acknowledged by the Examiner. Claims 1, 15-16, 20, 22, and 26 have been amended. Claims 2-5, 17-19, 21, 23, 25, and 27-32 have been canceled. New claim 33 has been added. Claims 1, 6-16, 20, 22, 24, 26, and 33 are currently pending in the instant application.
The objection of claims 20 and 22 due to minor informalities is withdrawn in view of Applicant’s amendment.
The rejection of claims 1-14, 20, and 22 under 35 U.S.C. 102(a) (2) as being anticipated by Selmeczy (US 2015/0109390 Al) is withdrawn in view of Applicant’s amendment.
The rejection of claims 1, 6-15, 20, 22, 24, and 26 under 35 U.S.C. 103 as being unpatentable over Robertson (US 2012/0026257 Al) is maintained.
The rejection of claims 2-5 under 35 U.S.C. 103 as being unpatentable over Robertson (US 2012/0026257 Al) is withdrawn in view of Applicant’s amendment.
withdrawn in view of Applicant’s amendment.
The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Robertson (US 2012/0026257 Al) is maintained.
Applicant's amendment necessitated the new ground(s) of rejection
Information Disclosure Statement
The information disclosure statement (IDS) filed on 09/02/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. An initialed copy accompanies this Office Action.  
Response to Arguments
Applicant's arguments filed on 10/25/2021 have been fully considered but they are not persuasive.
Applicant’s primary argument is Robertson does not suggest a thermal ink jet ink composition comprising a specific solvent combinations of methyl ethyl ketone (MEK), methyl n-propyl ketone, methyl isopropyl ketone, diethyl ketone or any combination thereof and 1-propanol, 2-propanol, n-butanol, or any combination thereof; or methyl n-propyl ketone, methyl isopropyl ketone, diethyl ketone, or any combination thereof and ethanol as recited in amended claim 1 and new claim 33. The Examiner respectfully disagrees with the Applicant's remark. 

Based on the above rationale, the rejection of claims 1, 6-15, 20, 22, 24, and 26 under 35 U.S.C. 103 as being unpatentable over Robertson (US 2012/0026257 Al) is maintained.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-15, 20, 22, 24, 26, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US 2012/0026257 Al).
With respect to claims 1, 6-15, 20, 22, 24, and 26, Robertson is relied upon as set for in the previous Office action mailed on 07/28/2021 at pages 7-11 and in combination with the new grounds as set forth above.
Regarding claim 33, the instant claim is rejected for the same reason as set forth in amended claim 1 above.  
Claims 1, 6-15, 20, 22, 24, 26, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Selmeczy (US 2015/0109390 Al).
Regarding claims 1, 6-15, 20, 22, 24, and 26, Selmeczy disclosure is incorporated herein as set for in the previous Office action mailed on 07/28/2021 at pages 3-5.

However, Selmeczy specifically discloses a thermal ink jet ink composition comprising an organic solvent combination (solvent blend) of methyl ethyl ketone (MEK) with methanol or ethanol as primary jetting solvent (See [0014]). Selmeczy also discloses that the organic solvents can include a mixture of C1-C4 alcohols and C3-C6 ketones where the C1-C4 alcohols is selected from a group including methanol, ethanol, 1-propanol, and 2-propanol and the C3-C6 ketones is selected from a group including acetone, methyl ethyl ketone (MEK), and cyclohexanone (See [0010]). Therefore, if would have been obvious for a skilled artisan at the time the invention was filed to modify the organic solvent combination (solvent blend) of methyl ethyl ketone (MEK) with ethanol (See [0011]) by substituting the ethanol with another C1-C4 alcohol solvent such as 1-propanol and 2-propanol as suggested by Selmeczy (See [0014]). The 
Regarding claim 33, the instant claim is rejected for the same reason as set forth in amended claim 1 above. 
Claim 16 is rejected under 35 U.S.C. 103 as being
unpatentable over either Selmeczy (US 2015/0109390 Al) or Robertson (US 2012/0026257 Al).
Selmeczy and Robertson are relied upon as set forth above.
With respect to claim 16, Selmeczy and Robertson disclose a binder resin including cellulose nitrate resin such as Nobel DLX 3-5 and Nobel DHX 5-8 by Nobel Enterprises (See [0026] of Selmeczy and [0025] of Robertson), which is a cellulose ester resin.
Neither Selmeczy nor Robertson disclose the cellulose ester
resin binder having a glass transition temperature of less than 160°C as required in the instant claim.
However, Applicant described that the claimed binder resin as including trade name products such as Nobel DLX 3-5 and Nobel 
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure. US 2010/0328401 A1 to Robertson et al. discloses a solvent-based inkjet ink composition includes at least 50 wt% solvent, a colorant, a humectant, 0.3-8wt% of a binder resin, and not more than 5 wt% of water (See Abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761